ACCEPTED
                                                                                          03-15-00071-CV
                                                                                                 4219044
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     2/19/2015 4:23:41 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK



                         No. 03-15-00071-CV                              FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                 IN THE
                                                                  2/19/2015 4:23:41 PM
                       THIRD COURT OF APPEALS                       JEFFREY D. KYLE
                             AUSTIN, TEXAS                                Clerk
      ____________________________________________________________

                                    BECKY, LTD.,
                                             Appellant

                                           V.

MILESTONE COMMUNITY BUILDERS, LLC, THE CITY OF CEDAR PARK,
 STEPHEN THOMAS, MATT POWELL, MITCH FULLER, LYLE GRIMES,
           LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

                      APPELLANT’S UNOPPOSED
                     MOTION TO ABATE APPEAL
                  FOR ENTRY OF FINAL JUDGMENT
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Comes now Appellant, Becky, Ltd, and files this Motion to Abate Appeal

for Entry of Final Judgment and would respectfully show the Court as follows:

         On December 23, 2014, the trial court signed an order granting certain of the

Appellees’ pleas to the jurisdiction. Incorrectly believing that this order disposed



AUS-6067305-1 521106/1
of all parties and all claims, and was thus a final judgment, Becky instituted this

regular appeal on January 30, 2015. It has now come to Appellant’s attention that

the appealed order is not yet final since it did not dispose of all claims and all

parties.

         The remaining Defendant has asked the trial court to enter an order granting

its motion to dismiss as well, and Appellant anticipates that this order will be

entered shortly.

         Pursuant to Texas Rule of Appellate Procedure 27.2, Appellant asks that this

Court allow the appealed order that is not yet final to be modified so as to be made

final, and give effect to this appeal as if it had been pursued after the final order is

signed and entered. Appellant asks that this Court abate this appeal until the final

order is signed. Appellant will promptly notify this Court when this occurs.

         Appellant did not intend to and did not pursue an interlocutory appeal as to

the December 23 order, and does not waive its right to challenge that order after it

becomes final.           In the event this Court denies this motion, Appellant will

voluntarily dismiss its premature appeal and pursue a new appeal after entry of a

final judgment.

         Wherefore, Appellant requests that this Court abate this appeal pending

entry of final judgment by the trial court, or alternatively, allow Appellant to




                                             2
AUS-6067305-1 521106/1
voluntarily dismiss this premature appeal and pursue a new appeal after entry of a

final judgment.

                                        Respectfully submitted,

                                        HUSCH BLACKWELL LLP

                                        By /s/ Elizabeth G. Bloch
                                           ELIZABETH G. BLOCH
                                           State Bar No. 02495500
                                           Heidi.bloch@huschblackwell.com
                                           111 Congress Avenue, Suite 1400
                                           Austin, Texas 78701-4093
                                           (512) 472-5456 (Telephone)
                                           (512) 479-1101 (Facsimile)

                                             Leonard B. Smith
                                             State Bar No. 18643100
                                             lsmith@leonardsmithlaw.com
                                             P.O. Box 684633
                                             Austin, Texas 78768
                                             (512) 914-3732 (Telephone)
                                             (512) 532-6446 (Facsimile)

                                             ATTORNEYS FOR APPELLANT


                         CERTIFICATE OF CONFERENCE

     The undersigned certifies that she has consulted via email with counsel for
Appellees, and they have indicated that Appellees do not oppose this motion.

                                            /s/ Elizabeth G. Bloch
                                            ELIZABETH G. BLOCH




                                        3
AUS-6067305-1 521106/1
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the 19th day of February, 2015, via the Court’s electronic filing
system and/or email to the following counsel of record:

         Cobby Caputo
         ccaputo@bickerstaff.com
         Bradley B. Young
         byoung@bickerstaff.com
         Bickerstaff Heath Delgado Acosta LLP
         3711 South MoPac Expressway
         Building One, Suite 300
         Austin, Texas 78746

         Mark Hawkins
         mhawkins@abaustin.com
         Armbrust & Brown, PLLC
         100 Congress, Suite 1300
         Austin, Texas 78701


                                           /s/ Elizabeth G. Bloch




                                       4
AUS-6067305-1 521106/1